Case 19-54721-jwc   Doc 3   Filed 03/26/19 Entered 03/26/19 12:01:07   Desc Main
                             Document     Page 1 of 7
Case 19-54721-jwc   Doc 3   Filed 03/26/19 Entered 03/26/19 12:01:07   Desc Main
                             Document     Page 2 of 7
Case 19-54721-jwc   Doc 3   Filed 03/26/19 Entered 03/26/19 12:01:07   Desc Main
                             Document     Page 3 of 7
Case 19-54721-jwc   Doc 3   Filed 03/26/19 Entered 03/26/19 12:01:07   Desc Main
                             Document     Page 4 of 7
Case 19-54721-jwc   Doc 3   Filed 03/26/19 Entered 03/26/19 12:01:07   Desc Main
                             Document     Page 5 of 7
Case 19-54721-jwc   Doc 3   Filed 03/26/19 Entered 03/26/19 12:01:07   Desc Main
                             Document     Page 6 of 7
Case 19-54721-jwc   Doc 3   Filed 03/26/19 Entered 03/26/19 12:01:07   Desc Main
                             Document     Page 7 of 7
